Citation Nr: 0903428	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-22 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right elbow.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1995.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision in 
which the RO, inter alia, continued 10 percent ratings for 
the veteran's service-connected degenerative arthritis of the 
lumbar spine and degenerative arthritis of the right elbow.  
The veteran filed a notice of disagreement (NOD) in January 
2006, and the RO issued a statement of the case (SOC) in May 
2006.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in July 2006.

In May 2008, the Board remanded the matters on appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development.  After completing the requested 
development, the AMC continued the denials of the claims (as 
reflected in an October 2008 supplemental SOC (SSOC)), and 
returned these matters to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran's degenerative arthritis of the lumbar spine 
is manifested by complaints of pain with forward flexion to 
no less than 80 degrees, with no significant change in range 
of motion with repetitive use, and no evidence of separately 
compensable neurological manifestations, intervertebral disc 
syndrome (IVDS), incapacitating exacerbations of degenerative 
arthritis, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  

3.  The veteran is right-handed.  

4.  The veteran's degenerative arthritis of the right elbow 
is manifested by complaints of pain with flexion limited to 
no less than 130 degrees and extension limited to no more 
than 5 degrees, with no evidence of ankylosis, flail joint, 
nonunion of the radius and ulna, nonunion of the ulna, 
nonunion of the radius, or loss of supination or pronation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the lumbar spine are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 
4.45, 4.71a, Diagnostic Code (DC) 5003, General Rating 
Formula for Diseases and Injuries of the Spine (2006-2008).

2.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right elbow are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 
4.45, 4.69, 4.71a, Diagnostic Code (DC) 5003 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a July 2005 pre-rating letter and a May 2008 
post-rating letter provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claims for increase on appeal, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  These 
letters specifically informed the veteran to submit any 
evidence in his possession pertinent to the claims on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The May 2008 letter also provided 
the veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The May 2008 letter specifically stated that VA would 
consider the impact of the condition and symptoms on 
employment and daily life as well as specific test results, 
such as range of motion tests, in determining the disability 
rating.  The May 2008 letter also provided examples of the 
types of medical and lay evidence that the veteran could 
submit or ask VA to obtain that would be relevant to 
establishing entitlement to increased compensation, and 
included the pertinent rating criteria for evaluating the 
veteran's service-connected lumbar spine and right elbow 
disabilities.  The Board finds that the May 2008 letter 
satisfies the notice requirements of Vazquez-Flores.  

The September 2005 RO rating decision reflects the initial 
adjudication of the claims for increased ratings following 
issuance of the July 2005 letter.  After issuance of the May 
2008 letter, and opportunity for the veteran to respond, the 
October 2008 SSOC reflects readjudication of the claims.  
Hence, the veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of private 
treatment records, and the reports of August 2005 and August 
2008 VA examinations.  Also of record and considered in 
connection with the appeal are various statements submitted 
by the veteran and his representative, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Each  following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods for the disability at 
issue.

1.  Degenerative Arthritis of the Lumbar Spine

Historically, a by rating action of June 1995, the RO granted 
service connection and assigned an initial 10 percent rating 
for degenerative arthritis of the lumbar spine, pursuant to 
DCs 5003-5292 (indicating degenerative arthritis rated on the 
basis of limited back motion).  See 38 C.F.R. § 4..27.  The 
veteran filed his current claim for an increased rating in 
June 2005.  In the September 2005 rating decision on appeal, 
the RO continued the 10 percent rating pursuant to DC 5003-
5292.  

Pursuant to DC 5003, degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003.  If the limitation of motion of the specific joint or 
joints involved is not compensable under the appropriate 
diagnostic codes, then a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Degenerative arthritis with X-
ray evidence of involvement of two or more major joints or 
two or more minor joins warrants a 10 percent rating, while 
degenerative arthritis with X-ray evidence of involvement of 
two or more major joints or two or more minor joints, with 
occasional incapacitating exacerbations, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, DC 5003.  The 20 percent 
and 10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  Id., 
Note (1).  Prior to September 26, 2003, limited motion of the 
lumbar spine was evaluated pursuant to DC 5292

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised.  See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003).  As the veteran's current claim 
for an increased rating was not filed until June 2005, only 
these revised criteria are applicable in the veteran's 
appeal. 
 
The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a rating of 10 percent for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion for the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; muscle spasm or  
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, and a 20 percent rating for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or when the combined  
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
next higher rating of 40 percent is warranted for disability 
of the thoracolumbar spine either where forward flexion of 
the thoracolumbar spine is 30 degrees or less, or where there 
is favorable ankylosis of the thoracolumbar spine.  A 50 
percent rating is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted where there is unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine.  

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, 
and Plate V.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v.  Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above, the 
Board finds that a rating in excess of 10 percent for the 
veteran's service-connected degenerative arthritis of the 
lumbar spine is not warranted.  

Records of private treatment from March 2005 reflect that the 
veteran complained of back pain with some radicular symptoms 
in the left leg after he injured himself shoveling snow.  On 
examination the veteran had a slightly stooped stance, with 
slight listing to the left with his gait.  Straight leg 
raising was positive on the left for pain in the back.  
Reflexes were 2+ in the knees and ankles.  There was 
significant tenderness and spasm in the lumbar area.  The 
assessment was lumbosacral sprain with sciatica, possible 
herniated disc on the left.  X-ray of the lumbar spine 
revealed loss of lordosis.  An MRI of the lumbar spine 
revealed normal spine alignment and curvature.  There was 
broad-based disc bulge at L4-5 and L5-S1 on the left, which 
resulted in mild canal stenosis on the left side.  At 
treatment in April 2005, the veteran described his low back 
pain as intermittent, reporting that it was worse with 
bending, getting up from a standing position, and walking.  
On examination, sitting and standing posture were poor.  
There was lateral shift to the right and reduced lumbar 
lordosis.  There was minor loss of flexion, moderate loss of 
extension, minor loss of side bending to the right, and major 
loss of side bending to the left.  The assessment was 
posterior derangement in the lumbar side with lateral 
compartment involvement.  

The veteran's lumbar spine was evaluated during VA 
examination in August 2005.  He then complained of lower back 
pain, spasms, and stiffness.  He described his pain as 
constant and in the lower left back, sometimes radiating 
across to the right and farther up the back.  He described 
his pain as mostly a 3 on a scale of 0 to 10.  He reported 
that he treated this pain with medication and he had not 
noted any side effects.  The veteran stated that, with flare-
ups, the severity of his pain increased to 6 or 7 to 10 on a 
scale of 0 to 10.  He described these flare-ups as occurring 
approximately two times per week, and lasting two hours.  He 
added that his flare-ups were precipitated by bending, 
twisting, lifting, and climbing stairs or ladders, but were 
alleviated by rest and medications.  In regard to additional 
limitations during flare-ups, the veteran stated that he 
could not bend over at all and could not lift much or climb 
ladders.  The veteran also described numbness which sometimes 
went down the left thigh to the back of the knee.  He stated 
that he was normally able to walk for 30 to 40 minutes, but 
had difficulty walking one block if he was having a bad 
flare-up.  He added that he sometimes felt unsteady with 
severe spasms which he described as occurring 1 to 3 times a 
month.  The veteran reported no effects on mobility when his 
condition was at baseline, but described difficulty with 
getting in and out of cars, sitting down, and getting up 
during flare-ups.

On examination, range of motion testing revealed forward 
flexion from 0 to 85 degrees, at which point he reported 
pain, persisting to 90 degrees.  He was unable to flex 
further than 90 degrees.  Extension was from 0 to 50 degrees.  
Left lateral flexion was from 0 to 37 degrees, at which point 
he experienced pain and was able to further flex to 47 
degrees.  Right lateral flexion was from 0 to 33 degrees, at 
which point he reported pain and was able to further flex to 
40 degrees.  Left lateral rotation was from 0 to 48 degrees, 
at which point he reported pain and was able to rotate 
further to 65 degrees.  Right lateral rotation was from 0 to 
65 degrees.  

Following repetitive motion, forward flexion was from 0 to 82 
degrees, at which point he expressed pain and was able to 
further flex to 92 degrees.  The examiner added that there 
was no significant change in range of motion following 
repetitive motion.  The veteran described further limitation 
of function during flare-ups due to pain, spasms, and 
stiffness, of which pain was the predominant factor; however, 
the examiner found no objective evidence of painful motion, 
spasm, weakness, or tenderness.  There was no muscle spasm, 
guarding, or localized tenderness.  Spinal contour was 
preserved, gait was normal, and there were no postural 
abnormalities, fixed deformities, or abnormalities of 
musculature of the back.  On neurological examination 
sensation was intact.  The veteran reported no work days lost 
in the past 12 months due to his back condition, but added 
that he had a severe flare-up prior to some vacation time and 
felt that he would have missed several days from work if he 
had not been on vacation.  The examiner reviewed the March 
2005 X-ray and MRI from the veteran's private physician.  The 
pertinent diagnoses were degenerative arthritis, lumbar spine 
and focal mild broad-based disc bulge L5-S1 with mild canal 
stenosis on the left, no neural foraminal impingement.  

During a September 2008 VA examination, the veteran described 
persistent pain of the mid lumbar spine which did not 
radiate.  He denied incapacitating events diagnosed or 
treated by a medical provider.  He denied flare-ups and added 
that, although he was not currently employed, he had 
previously lost no time from work because of his lumbar spine 
condition, and this condition had no impact on employment.  
The veteran did indicate that his leisure activity was 
limited by pain, but added that there was no impact on 
ambulation or routine activities.  In describing treatment, 
he reported using medication, which provided moderate relief.  

On examination, there was no point tenderness or 
paravertebral muscle spasm.  Straight leg raising was 
negative for radicular symptoms.  Range of motion testing 
revealed forward flexion from 0 to 80 degrees, with pain from 
50 to 80 degrees.  Extension was from 0 to 10 degrees with 
pain.  Lateral rotation was from 0 to 30 degrees, 
bilaterally, with pain from 10 to 30 degrees.  Lateral 
flexion was from 0 to 30 degrees, bilaterally, with pain from 
10 to 30 degrees.  On neurological examination, muscle tone, 
bulk, and power of the lower extremities was normal, and 
sensation was intact.  Deep tendon reflexes were normoactive 
with plantar flexor response bilaterally.  Gait was normal.  
The examiner indicated that active and passive range of 
motion of the lumbosacral spine was not additionally limited 
by pain, fatigue, lack of endurance, incoordination, or 
repetitive use, except as described.  The pertinent diagnosis 
was chronic lumbar strain with degenerative change.  

Considering the pertinent evidence in light of the above-
noted criteria, the Board note, initially, that the veteran 
is not entitled to a rating higher than 10 percent under DC 
5003, as there is no X-ray evidence of degenerative arthritis 
with involvement of two or more major joints or two or more 
minor joints with occasional incapacitating exacerbations.  

The medical evidence also provides no basis for assignment of 
more than a 10 percent rating under the General Rating 
Formula.  In this regard, there is no showing that the 
veteran's lumbar spine disability has been manifested by 
forward flexion greater than 30 degrees but not greater than 
60 degrees, or combined range of motion no greater than 120 
degrees.  In this regard, range of motion testing during the 
August 2005 VA examination revealed flexion from 0 to 85 
degrees and range of motion testing during the August 2008 VA 
examination revealed flexion from 0 to 80 degrees.  Combined 
range of motion was 357 degrees in August 2005 and 210 
degrees in August 2008.  In addition, there is no evidence of 
muscle spasm, guarding, or localized tenderness severe enough 
to result in an abnormal gait or abnormal spinal contour.  
Rather, the August 2005 VA examiner specifically noted that 
there was no muscle spasm, guarding, or localized tenderness; 
spinal contour was preserved, gait was normal, and there were 
no postural abnormalities, fixed deformities, or 
abnormalities of musculature of the back on examination.  In 
addition, on VA examination in August 2008 gait was normal 
and there was no point tenderness or paravertebral muscle 
spasm.  As such, the Board finds that the criteria for a 
rating in excess of 10 percent are not met.   See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.  

In reaching the above-noted conclusion, the Board has, 
consistent with DeLuca,  considered the veteran's functional 
loss due pain and other factors set forth in 38 C.F.R. 
§§ 4.40 and 4.45; however,  the pertinent medical evidence 
reflects that the assigned 10 percent rating properly 
compensates the veteran for the extent of any such loss.  In 
this regard, on VA examination in August 2005, range of 
motion testing revealed pain free flexion to 85 degrees, at 
which point the veteran described pain.  In addition, 
combined pain free range of motion was 318 degrees.  
Moreover, the August 2008 VA examiner found that range of 
motion was not additionally limited by pain, fatigue, or lack 
of endurance, or incoordination, or repetitive use, except as 
described.  Thus, while there was pain from 50 to 80 degrees 
of flexion, 10 to 30 degrees of lateral flexion and lateral 
rotation, and from 0 to 10 degrees of extension, there is no 
medical evidence that this pain is so disabling as to 
effectively result in flexion limited to 50 degrees, or 
combined range of motion limited to 120 degrees, as required 
for assignment of the next higher rating under the General 
Rating Formula.  [The Board notes, parenthetically, that the 
criteria under the General Rating Formula are to be applied 
with or without symptoms of pain (whether or not it  
radiates), aching or stiffness in the area of the spine 
involved.  See 38 C.F.R. § 4.71a.].  

The Board also has considered that, under Note (1) of the 
General Rating Formula, VA must consider whether combining 
ratings for orthopedic and neurological manifestations would 
result in a higher rating for the veteran's service-connected 
lumbar spine.  In this case, however, the medical evidence 
does not support that the veteran has any separately ratable 
neurological manifestations of his degenerative arthritis of 
the lumbar spine.  In this regard, while he described 
radiating pain during the August 2005 VA examination, 
neurological examination revealed sensation to be intact.  In 
addition, he denied radiating pain during the August 2008 VA 
examination, sensation was intact and deep tendon reflexes 
were normoactive.  The findings on VA examination in August 
2005 and August 2008 are simply not indicative of separately 
ratable neurological manifestations.  

Further, there is no evidence of intervertebral disc 
syndrome(IVDS).  As such, the General Rating Formula for 
evaluating IVDS on the basis of incapacitating episodes is 
not applicable.  See 38 C.F.R. § 4.71a.  

Thus, the record presents no basis for assignment of a rating 
in excess of 10 percent for degenerative arthritis of the 
lumbar spine, under the applicable rating criteria.  

2.  Degenerative Arthritis of the Right Elbow

Historically, a by rating action of June 1995, the RO granted 
service connection and assigned an initial 10 percent rating 
for degenerative arthritis of the right elbow, pursuant to DC 
5003-5209.  The veteran filed his current claim for an 
increased rating in June 2005.  In the September 2005 rating 
decision on appeal, the RO continued the 10 percent rating 
pursuant to DC 5003.  

As described above, degenerative arthritis is evaluated 
pursuant to DC 5003.  See 38 C.F.R. § 4.71a, DC 5003.  

The record reflects that the veteran is right-handed.  As 
such, his right elbow disability affects his major extremity.  
See 38 C.F.R. § 4.69.  

Under the rating schedule, normal forearm (elbow) extension 
and flexion is from 0 to 145 degrees, respectively.  Normal 
forearm pronation and supination is from 0 to 80 degrees and 
from 0 to 85 degrees, respectively.  38 C.F.R. § 4.71a, Plate 
I.

Considering the pertinent evidence in light of the above, the 
Board finds that a rating in excess of 10 percent for the 
veteran's service-connected degenerative arthritis of the 
right elbow is not warranted.  

The veteran's right elbow was evaluated during VA examination 
in August 2005.  He described pain, stiffness, and limited 
range of motion, stating that he could not fully extend the 
right elbow.  He reported that he treated his right elbow 
with medication.  He described flare-ups occurring once a 
month lasting 3 to 4 days, during which time his pain 
increased from a baseline of 1 or 2 to 6 to 8, on a scale of 
0 to 10.  He stated that these flare-ups were precipitated by 
lifting 30 to 40 pounds or more, repetitively, and reported 
that alleviating factors were rest and medication.  The 
veteran estimated that he had a 40 percent reduction in work-
related functionality during flare-ups, but denied any 
significant effect on activities of daily living.  He added 
that he had no work-related limitations at baseline, except 
that he tried to avoid activities which would cause a flare-
up.  

On examination there was no objective evidence of painful 
motion, edema, effusion, instability, tenderness, redness, 
heat, abnormal movement, or guarding of movement.  Range of 
motion testing revealed flexion from 0 to 130 degrees, with 
extension limited to 5 degrees.  Forearm pronation and 
supination were each from 0 to 90 degrees.  Right elbow 
flexion following repetitive motion was from 0 to 130 
degrees, with no pain reported.  The examiner added that 
there was no change in function following repetitive motion.  
X-ray of the right elbow revealed minimal degenerative 
changes.  The pertinent diagnosis was degenerative arthritis, 
right elbow.  

The veteran's right elbow was most recently evaluated during 
VA examination in August 2008.  He described persistent pain 
in the right elbow.  He denied incapacitating events, flare-
ups, and impact on employment.  He reported that leisure 
activities were limited by pain.  He indicated that his 
current treatment consisted of medication.  Examination of 
the right elbow revealed no pain on palpation, deformity, 
swelling, or erythema.  There was a 5 degree flexion 
contracture, with range of motion from 5 to 145 degrees 
without pain.  Pronation was from 0 to 80 degrees without 
pain.  Supination was from 0 to 85 degrees without pain.  
Muscle tone, bulk, and power of the upper extremities were 
normal and sensation was intact.  The examiner noted that 
active and passive range of motion of the right elbow was not 
additionally limited by pain, fatigue, lack of endurance, 
incoordination, or repetitive use.  The pertinent diagnosis 
was chronic elbow strain with degenerative change.  

As indicated above, DC 5003 provides that degenerative 
arthritis is rated on the basis of limited motion under the 
appropriate diagnostic code(s) for the specific joint(s)  
involved.  38 C.F.R. § 4.71a, DC 5003.  

As regards the disability under consideration, the Rating 
Schedule provides for ratings of 0, 10, 20, 30, 40, or 50 
percent where there is limitation of flexion of the major 
forearm to 110, 100, 90, 70, 55, or 45 degrees, respectively, 
and for ratings of 10, 10, 20, 30, 40, or 50 percent for 
limitation of extension of the major forearm to 45, 60, 75, 
90, 100, or 110 degrees, respectively.  38 C.F.R. § 4.71a, 
DCs 5206, 5207.    

In this case, however, flexion has been limited to no less 
than 130 degrees and extension has been limited to no more 
than 5 degrees.  These findings do not warrant assignment of 
even a compensable rating for the right elbow under DC 5206 
or 5207, let alone for a rating in excess of 10 percent.  As 
such, the criteria for a rating in excess of 10 percent based 
on limitation of flexion or extension of the right forearm 
are not met.  

In reaching the above-noted conclusion, the  Board has, 
consistent with DeLuca,  considered the veteran's functional 
loss due to pain and other factors set forth in 38 C.F.R. 
§§ 4.40 and 4.45; however, the pertinent medical evidence 
indicates that the assigned 10 percent rating properly 
compensates the veteran for the extent of such loss.   In 
this regard, on VA examination in August 2005, range of 
motion testing revealed pain free flexion from 0 to 130 
degrees, while range of motion testing revealed pain free 
flexion from 5 to 145 degrees in August 2008.  Moreover, the 
August 2008 VA examiner indicated that right elbow range of 
motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance, incoordination, or repetitive 
use.  Additionally, the 10 percent rating currently assigned 
is the maximum rating for painful limitation of motion of a 
single, major joint, pursuant to DC 5003.  The Board points 
finds that the 10 percent rating assigned for the right elbow 
in this case, is consistent with the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 and, DeLuca, as well as the intention of the 
rating schedule, to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59.  However, no higher rating is assignable.  

The Board also finds that no other diagnostic code provides a 
basis for assignment of a rating in excess of 10 percent for 
the right elbow.  Disabilities of the elbow and forearm are 
rated under 38 C.F.R. § 4.71a, DCs 5205-5213; however, 
several of these diagnostic codes are simply not applicable 
to the veteran's service-connected degenerative arthritis of 
the right elbow.  It is neither contended nor shown that the 
veteran's service-connected right elbow disability involves 
ankylosis, flexion limited to 100 degrees and extension 
limited to 45 degrees, flail joint, nonunion of the radius 
and ulna, nonunion of the ulna, or nonunion of the radius.  
As such, an increased rating under any of the diagnostic 
codes rating these conditions is not warranted.  38 C.F.R. 
§ 4.71a, DC 5205, 5208-5212.  Moreover, while a rating in 
excess of 10 percent is available for impairment of 
supination or pronation pursuant to DC 5213, the medical 
evidence here does not reflect any such impairment.  Rather, 
supination and pronation were more than full on VA 
examination in August 2005, and were full on VA examination 
in August 2008.  Accordingly, a rating in excess of 10 
percent pursuant to this diagnostic code is also not 
warranted.  

Thus, the record provides no basis for assignment of a rating 
in excess of 10 percent for degenerative arthritis of the 
right elbow, under the applicable rating criteria.  

3.  Both Disabilities

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
pertinent to the claims for increase, either disability under 
consideration has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular  basis.  See 38 C.F.R. § 
3.321(b) (cited in the May 2006 SOC and October 2008 SSOC)).  

In this regard, the Board notes that neither disability has 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
While, during the August 2005 VA examination, the veteran 
described some work-related limitations due to his right 
elbow disability during flare-ups, he reported that he 
experienced no limitations in regard to his right elbow at 
baseline and that he had lost no days of work in the past 12 
months due to his back condition (although he added that he 
felt he would have missed several days of work had he not 
been scheduled for vacation time just after he had a severe 
flare-up).  Moreover, during the August 2008 examination, the 
veteran indicated that he was unemployed because the mill at 
which he was working closed and that, prior to that time, his 
lumbar spine disability resulted in no lost time from work.  
He added that both his lumbar spine and right elbow 
disabilities had no impact on employment.  
There also is no objective evidence either disability has 
warranted frequent periods of hospitalization, or has 
otherwise rendered impractical the application of the regular 
schedular standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board must conclude that 
there is no basis for staged rating of either the veteran's 
degenerative arthritis of the lumbar spine or right elbow, 
pursuant to Hart (cited to above), and that each claim for 
higher rating must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against assignment of any higher rating, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

A rating in excess of 10 percent for degenerative arthritis 
of the lumbar spine is denied.

A rating in excess of 10 percent for degenerative arthritis 
of the right elbow is denied.



____________________________________________
JACQUELINE E MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


